      Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 1 of 22




 1 G. SCOTT SOBEL, Esq., CA Bar No. 124818
   LAW OFFICE OF G. SCOTT SOBEL
 2 1180 S. Beverly Drive, Suite 610
   Los Angeles, CA 90035-1158
 3 Tel: (310) 422-7067; Fax: (888) 863-5630
   GScottSobel@gmail.com
 4

 5 In Pro Per

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
10

11
     ROVIER CARRINGTON,                       Case No. 1:18-cv-04609-KPF
12
                                              Hon. Katherine Polk Failla
13
          Plaintiff,
14                                            NON-PARTY G. SCOTT SOBEL’S
15                                            RESPONSE TO OSC RE: CONTEMPT
                v.
16

17
     BRIAN GRADEN et al.,                     Date:
18
                                              Time:
19                                            Room:
          Defendants.
20

21

22

23

24

25

26

27

28
     Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 2 of 22




 1                                                       TABLE OF CONTENTS
 2   I. INTRODUCTION ............................................................................................... 3
 3   II.      ARGUMENT ..................................................................................................... 3
 4         A. Legal Standard To Disregard Void Injunction ................................................. 3

 5         B. Sobel Must Not Be Held In Contempt Because Judge Failla Lacked Jurisdiction to
              Order Injunction .............................................................................................. 4
 6              1.    Challenge to Subject Matter Jurisdiction is Never Forfeited or Waived ............ 4
 7              2.    Judge Failla Acted in the Complete Absence of Jurisdiction ............................. 4
 8                   a)    Judge Failla Cannot Meet the First Prong of the Stump Test. ....................... 5

 9                   b) Judge Failla Cannot Meet the Second Prong Either ...................................... 7
                     c)    Conclusion to Complete Absence of Jurisdiction .......................................... 8
10
                3.    The Orders of Dismissal and of Injunction Were Issued in a Manner Inconsistent
11                    With Due Process ............................................................................................... 9
12                   a)    Legal Standard to Show Due Process Violation ............................................ 9

13                   b) Neither Defendants Nor Judge Failla Cite Any Legal Authority Authorizing
                        Discovery ...................................................................................................... 9
14                   c)    Carrington Was Never Served Notice of Any Legal Proceeding ................. 10
15                   d) Conclusion to Due Process .......................................................................... 14
16         C. Even Assuming Proper Jurisdiction, Sobel Must Not Be Held In Contempt
              Because Consideration of the Merits Is An Essential Element of Any
17            Constitutional Vexatious Litigant Injunction ................................................ 14
18              1.    Safir Stands for the Proposition that the Court Must Consider the Merits ....... 14
19              2.    Eliahu Stands for the Proposition that the Court Must Consider the Merits .... 15

20              3.    Iwachiw Stands for the Proposition that the Court Must Consider the Merits . 16
                4.    Conclusion to the Unconstitutionality of the Injunction................................... 17
21
           D. Regardless of Anything Else, This Court Lacks Jurisdiction to Make Any Order In
22            The Central District of California ................................................................. 17
23         E. Regardless of Anything Else, Judge Failla Is Disqualified and Must Recuse18
24              1.    Legal Standard to Disqualify ............................................................................ 18

25              2.    Judge Failla’s Impartiality Must Reasonably Be Questioned ........................... 18
                3.    Conclusion to Disqualification ......................................................................... 18
26
     III.      OVERALL CONCLUSION ........................................................................... 19
27

28

                                                 1
                          NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
           Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 3 of 22




 1                                                             Table of Authorities
 2

 3 U.S. SUPREME COURT CASES

 4 Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937 (2009) ..................................................................12

 5 Bradley v. Fisher, 80 U.S. 335, 352 (1872) ........................................................................................7

 6 Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)...................................... 11

 7 Stump v. Sparkman, 435 U.S. 349 (1978) .......................................................................................6, 7

 8 United States v. Cotton, 535 U.S. 625, 627, 122 S. Ct. 1781, 1783 (2002) ........................................6

 9
            FEDERAL CASES
10
     Eliahu v. Jewish Agency for Israel, 919 F.3d 709, 713-14 (2d Cir. 2019) ..................................16, 17
11

12 Iwachiw v. N.Y. State Dep’t of Motor Vehicles, 396 F.3d 525, 528 (2d Cir. 2005) ............................17

13 Kildare v. Saenz, 325 F.3d 1078, 1085 (9th Cir. 2003) .....................................................................10

14 Richardson Greenshields Sec., Inc. v. Mui-Hin Lau, 825 F.2d 647, 652 (2d Cir. 1987) ...................16

15 Safir v. U.S. Lines, Inc., 792 F.2d 19, 23 (2d Cir. 1986) ...................................................................15

16 Shanks v. Dressel, 540 F.3d 1082, 1087 (9th Cir. 2008) ...................................................................10

17          STATUTES
18
     Cal. Code Civ. Pro. § 391 .................................................................................................................16
19
     Cal. Penal Code § 67...........................................................................................................................9
20
     Fed. R. Civ. P Rule 55 .........................................................................................................................8
21
     Fed. R. Civ. P. 12(b)(6) .....................................................................................................................12
22
     Fed. R. Civ. P. Rule 12(a)(1) ............................................................................................................. 11
23
     Fed. R. Civ. Pro. Rule 37(b)..............................................................................................................12
24

25

26

27

28

                                                      2
                               NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
         Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 4 of 22




 1                             RESPONSE TO ORDER TO SHOW CAUSE
                         (Why non-party G. Scott Sobel should not be held in Contempt)
 2

 3 I.       INTRODUCTION

 4       After dismissing his sex-abuse case with prejudice, the Honorable Katherine Polk Failla has

 5 issued a “vexatious litigant” injunction against Plaintiff Rovier Carrington (“Carrington”), prohibiting

 6 him “from filing any future suits in federal or state court arising from or relating to the subject matter

 7 in the instant action” (hereafter, “Injunction”). The litigation in the instant action is notable for what

 8 appears to be its complete lack of adherence to the Federal Rules of Civil Procedure.

 9       In opposition, Carrington has filed PLAINTIFF’S RESPONSE TO ORDER TO SHOW

10 CAUSE, and DECLARATION OF ROVIER CARRINGTON. (Doc. # 196, erroneously docketed as

11 “LETTER RESPONSE in opposition to Motion.”) Concurrently, Carrington filed PLAINTIFF’S

12 NOTICE OF MOTION AND MOTION FOR RELIEF FROM FINAL JUDGMENT, ORDER OR

13 PROCEEDING under FRCP Rule 60, with DECLARATION OF ROVIER CARRINGTON. (Doc. #

14 197, erroneously docketed as “LETTER MOTION to reopen case.”)

15       The erroneous re-naming of Carrington’s recently filed papers is noteworthy, because it makes it

16 appear as though Carrington is consenting to jurisdiction under Judge Failla’s “Individual Rules of

17 Practice in Civil Cases” (which the law does not recognize), when actually Carrington would appear

18 to be operating under the Federal Rules of Civil Procedure, which authorizes, e.g. a Motion for Relief
19 from Order at Rule 60, but not a “Letter Motion” as termed by Judge Failla.

20       Attorney G. Scott Sobel, Esq. (“Sobel”) joins Carrington in opposing any finding of contempt of

21 court and will repeat certain arguments advanced in Carrington’s Response which apply as well to

22 Sobel. In addition, Sobel will offer arguments specific to his position as a non-party here, and as

23 Carrington’s attorney of record in the Civil Rights case now pending in the Central District of

24 California.

25 II.      ARGUMENT
           A.    Legal Standard To Disregard Void Injunction
26
         Judge Failla undisputedly issued what purports to be an injunction prohibiting litigation of
27
     Carrington’s sex-abuse claims, but there is no duty to obey a void injunction. The United States
28

                                              3
                       NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
         Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 5 of 22




 1 Supreme Court has long held that if a court issuing an injunction does not have jurisdiction, the order

 2 or injunction is said to be void, and to be a nullity; it may be disregarded with impunity. In re

 3 Sawyer, 124 U.S. 200, 220 (1888); In re Ayres, 123 U.S. 443, 485-86 (1887); Exparte Fisk, 113 U.S.

 4 713, 718 (I885); Ex parte Rowland, 104 U.S. 604, 612 (1881); see Exparte Young, 209 U.S. 123, 143

 5 (1908); 2 High, Injunctions § 1425 (4th ed., 1905); Moskovitz, Contempt of Injunctions, Civil and

 6 Criminal, 43 Col. L. Rev. 780, 782 (I943); Cook, The Powers of a Court of Equity, 15 Col. L. Rev.

 7 106-7 (1915); Liability of Lawyer for Advising Disobedience, 39 Col. L. Rev. 433-47 (1939). For a

 8 discussion of the distinction in terms of judgments generally, see Black, Law of Judgments §§ 170,

 9 2JP, 278 (2d ed., 1902).

10        While the above citations are over a century old, they remain the law. No court has said

11 otherwise since.

12         B.        Sobel Must Not Be Held In Contempt Because Judge Failla Lacked Jurisdiction to Order Injunction

13              1.    Challenge to Subject Matter Jurisdiction is Never Forfeited or Waived

14       The Supreme Court finds that a challenge to the Court’s subject matter jurisdiction is always

15 timely:

16               The term "jurisdiction" means the courts' statutory or constitutional
                 power to adjudicate the case. This concept of subject-matter jurisdiction,
17               because it involves a court's power to hear a case, can never be forfeited
                 or waived. Consequently, defects in subject-matter jurisdiction require
18
                 correction regardless of whether the error was raised in district court.
19 United States v. Cotton, 535 U.S. 625, 627, 122 S. Ct. 1781, 1783 (2002), emphasis added.

20
                2.    Judge Failla Acted in the Complete Absence of Jurisdiction
21
         Here, Judge Failla plainly usurped jurisdiction by conducting the entire proceeding under the
22
     “Individual Rules of Practice in Civil Cases,” rather than under the Federal Rules of Civil Procedure,
23
     as the law requires. A total want of jurisdiction – as opposed to a mere excess of jurisdiction - will be
24
     demonstrated in the following discussion of Judicial Immunity, which turns on whether a judicial
25
     officer acted in the complete absence of jurisdiction. The appropriate standard for evaluating a
26
     complete absence of jurisdiction is given in the landmark Supreme Court case Stump v. Sparkman,
27
     435 U.S. 349 (1978) (“Stump”).
28
         Stump sets out a two-prong test to determine whether the judge’s act was a “judicial act,” and
                                                  4
                           NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
         Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 6 of 22




 1 thus immunized. The first factor - whether the act was a function normally performed by a judge -

 2 relates to the "nature of the act itself." Stump, supra, at 362. The second factor - whether the parties

 3 dealt with the judge in his/her judicial capacity - looks to the "expectations of the parties." Id. Judge

 4 Failla must satisfy both prongs to avoid a finding that she lacked all jurisdiction, and it will be shown

 5 that she can satisfy neither.

 6               a) Judge Failla Cannot Meet the First Prong of the Stump Test.

 7        Under the first prong, the Court must distinguish between “excess of jurisdiction” and “clear
 8
     absence of jurisdiction.” It might be argued that a judge acts in the clear absence of jurisdiction when
 9
     acting in the absence of any particular statutory authority on point. That argument was made in
10
     Stump, but failed because, as Justice White explained:
11

12             ...[I]t is more significant that there was no Indiana statute and no
               case law in 1971 prohibiting a circuit court, a court of general
13             jurisdiction, from considering a petition of the type presented to
               Judge Stump.
14
     Stump, supra, at 358.
15
          Thus, a first-prong Judicial Immunity analysis under Stump will focus on whether or not there
16
     exists a statute or case law prohibiting the judge from undertaking the injurious acts complained of.
17
     Put plainly, it is not enough for Sobel to show that no law explicitly authorized the judge’s act.
18
     Rather, Sobel must affirmatively show there is a law prohibiting the judge’s act, and it will be shown
19
     here. The Supreme Court has long ago offered a hypothetical example illustrating the distinction:
20

21             A judge of a probate court who held a criminal trial would act in
               clear absence of all jurisdiction over the subject matter, whereas a
22             judge of a criminal court who held a criminal trial for an offense
               that was not illegal would act merely in excess of his jurisdiction.
23
     Bradley v. Fisher, 80 U.S. 335, 352 (1872) (“Bradley”).
24
          The Supreme Court could not be any more clear: A judge of one type of court who purports to
25
     act in a completely different court system is acting in the clear absence of jurisdiction.
26
          Beginning with her June 4, 2018 Order (Doc. 13 Notice of Initial Pretrial Conference) and
27
     continuing thereafter, Judge Failla acted under color of law and in the clear absence of jurisdiction by
28

                                              5
                       NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
           Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 7 of 22




 1 conducting a series of “Letter Motions” as authorized only by her own “Failla Individual Rules of

 2 Practice in Civil Cases,” instead of and in absolute violation of the Federal Rules of Civil Procedure.

 3 In so doing, Judge Failla established and operated her own independent court system, entirely distinct

 4 from the United States District Court, which operates under the Federal Rules of Civil Procedure

 5 (“FRCP”), and in which the “Individual Rules of Practice in Civil Cases” are unknown and foreign.

 6 While Sobel does not dispute the propriety of local rules as such, any system of local rules must not

 7 conflict with the Federal Rules. Supra.

 8         The “Failla Rules” allow for unilateral Discovery by Defendants who have not even filed a

 9 responsive pleading. Not so under the Federal Rules, where Defendants have 21 days to respond to

10 the Complaint, after which Plaintiff may request Entry of Default, and then file a Motion for a

11 Default Judgment. See FRCP Rule 55. No Default was allowed here, because the “Failla Rules” state

12 that “communications with the Court should be by letter.” Failla Rules, 2B. The notion that any party

13 to a lawsuit in the United States District Court could conduct Discovery prior to Discovery having

14 been opened, as set forth in the FRCP Rule 26 Scheduling Order, is completely unknown and foreign

15 to the Federal Rules.

16         Therefore, the Court must find that Judge Failla’s conduct perfectly fits the Bradley Benchmark

17 test. Judge Failla did not make Orders as a Judge of the United States District Court, because any

18 such order must by necessity be in accordance with the Federal Rules of Civil Procedure. Rather,
19 Judge Failla made “Orders” as a “Judge” in her own “Court of Katherine Polk Failla,” and in

20 accordance only of the “Failla Individual Rules of Practice in Civil Cases,” and certainly not under

21 the Federal Rules of Civil Procedure, or anything else authorized under the United States

22 Constitution.

23         Therefore, the Court should find that Judge Failla cannot meet the first prong of the Stump test.

24 For a District Court Judge to conduct any proceedings or to make any orders whatsoever under

25 “authority” of this self-drafted and self-serving “Individual Rules of Practice in Civil Cases” - which

26 purports to abide by, but actually overrules the Federal Rules of Civil Procedure - constitutes action

27 in the clear absence of jurisdiction.

28 / / /

                                               6
                        NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
         Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 8 of 22




 1               b) Judge Failla Cannot Meet the Second Prong Either

 2        The second prong of the Stump test requires the Court ask about the expectations of the parties.
 3
     Carrington came to Judge Failla’s courtroom expecting that matters would be conducted in
 4
     accordance with the Federal Rules of Civil Procedure.
 5
          Carrington did not expect, and could not possibly have expected, that Judge Failla would instead
 6
     conduct matters in accordance with her own “Individual Rules of Practice in Civil Cases,” which
 7

 8 completely contradict the Federal Rules of Civil Procedure, and destroy essentially all of the

 9 procedural rights which the Federal Rules of Civil Procedure are meant to uphold.

10        Therefore, the Court should find that Judge Failla cannot meet the second prong of the Stump
11
     test. No party to any proceeding reasonably expects any judge to ignore statutory, black letter law
12
     such as the Federal Rules of Civil Procedure, in favor of her own self-drafted and self-serving
13
     unconstitutional substitute document, the “Failla Individual Rules of Practice in Civil Cases.”
14

15        Thus, the Court must find that Judge Failla cannot meet either prong of the Stump test, and must

16 therefore conclude that Judge Failla’s actions were acts taken in the clear absence of jurisdiction, and

17 not merely in excess of jurisdiction.

18        Each of Judge Failla’s purported orders was directed toward the ultimate goals of destroying
19
     Carrington’s rights to petition and jury trial, and inflicting severe emotional distress and severe
20
     financial hardship upon him, and to thereby shield Carrington’s legal adversaries from justice. Having
21
     taken an oath of office to uphold the Constitution, Failla knew of her duties, and made a conscious,
22

23 deliberate and intentional decision to violate those duties.

24        While the hurdle to overcome judicial immunity is high, it is not infinite. The Ninth Circuit

25 explained that judicial immunity is lost when: “there was a genuine issue of fact whether … attorneys

26
     induced … [a] judge to violate [Plaintiff’s] rights.” Rankin v. Howard, 633 F.2d 844, 846 (9th Cir.
27
     1980) (“Rankin”).
28

                                              7
                       NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
           Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 9 of 22




 1         Here, and similarly to Rankin, there is a genuine issue of fact whether attorneys induced Judge

 2 Failla to violate Carrington’s rights. As discussed in detail within the now-pending Civil Rights case

 3
     naming Judge Failla as a defendant, Carrington reasonably believes, and on that basis alleges, that
 4
     Judge Failla’s “order” dismissing his case with prejudice, her Injunction enjoining Carrington from
 5
     all litigation on his claims of sex-abuse, and her “orders” of terminating sanctions and attorney fees in
 6
     excess of $600,000, are all motivated by her having accepted a bribe, as defined in Cal. Penal Code §
 7

 8 67 et. seq.

 9         Carrington has no direct evidence of bribery. He has not seen money change hands, nor a
10 cancelled check with a memo line reading “bribe to judge.” But bribery and corrupt influence are

11
     reasonable inferences given the undisputed fact that Carrington’s prior sex-abuse case was dismissed
12
     with prejudice with no consideration of the merits, as well as the following “orders,” including the
13
     instant proceeding, all in lockstep with the requests of defense counsel herein. These clearly unjust
14

15 results were only made possible because Judge Failla was not operating under the Federal Rules as

16 the law requires.

17         Under the Federal Rules, Judge Failla could not possibly have allowed Defendants to conduct
18 discovery upon Carrington until after the Rule 26 Scheduling Order, which could not possibly have
19
     been made until after the pleadings were settled, which could not possibly have been settled until
20
     there actually were pleadings to settle, which there never were.
21
                  c) Conclusion to Complete Absence of Jurisdiction
22

23         Therefore, the Court must find that the Dismissal and the Injunction are each Void because each

24 was issued in the complete absence of jurisdiction.

25 / / /

26
     ///
27
     ///
28

                                               8
                        NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
         Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 10 of 22




 1            3.    The Orders of Dismissal and of Injunction Were Issued in a Manner Inconsistent With Due Process

 2                 a) Legal Standard to Show Due Process Violation
 3
          If Carrington can show a due process violation, then no Contempt will lie against Sobel. To state
 4
     a Substantive Due Process claim, Carrington must show as a threshold matter that a State Actor
 5
     deprived him of a constitutionally protected life, liberty or property interest. Shanks v. Dressel, 540
 6

 7 F.3d 1082, 1087 (9th Cir. 2008). Procedural Due Process claims look for State action that “shocks the

 8 conscience,” and requires that the Plaintiff show (1) a deprivation of a constitutionally protected

 9 liberty or property interest, and (2) a denial of adequate procedural protections. Kildare v. Saenz, 325

10 F.3d 1078, 1085 (9th Cir. 2003).

11
          The right to petition is a constitutionally-protected fundamental right. U.S. Constitution, Amend.
12
     I. Here, Judge Failla willfully and intentionally destroyed Carrington’s right to petition, by destroying
13
     his right to litigate in reliance on the Federal Rules of Civil Procedure, and instead substituting an
14

15 entirely foreign “Individual Rules of Practice in Civil Cases.”

16                 b) Neither Defendants Nor Judge Failla Cite Any Legal Authority Authorizing

17                   Discovery
18
          Neither Defendants nor Judge Failla have cited any legal authority for conducting Discovery
19
     upon Carrington. Defendants’ only effort to do so appears to be in Defendants’ instant Memorandum
20
     of Law (“Dft. Memo.”), which asserts:
21

22             Consistent with discovery practice regarding potential fraud on
               the Court, the Court ordered expedited discovery into the
23             authenticity of these email communications in August 2018.
24 Defendants’ Memo, p. 6, citing Dkt. No. 180 (the Injunction) at 3.

25
          A careful review of the Injunction, indeed a review of this entire case, reveals that neither
26
     Defendants nor Judge Failla ever cite any law or any legal authority of any kind that authorized
27
     Defendants to conduct Discovery prior to the Rule 26 Scheduling Order (which was never made).
28

                                               9
                        NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
         Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 11 of 22




 1 Whatever results might be “consistent with discovery practice” under the Federal Rules of Civil

 2 Procedure are entirely beside the point, because no “discovery practice” took place here.

 3
                 c) Carrington Was Never Served Notice of Any Legal Proceeding
 4
         An elementary and fundamental requirement of Due Process in any proceeding which is to be
 5
     accorded finality is Notice reasonably calculated, under all the circumstances, to apprise interested
 6
     parties of the pendency of the action and afford them an opportunity to present their objections.
 7

 8 Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)

 9       Under the Federal Rules of Civil Procedure, each Defendant is required to file a responsive
10 pleading within 21 days of being served. See FRCP Rule 12(a)(1). Under Judge Failla’s “Individual

11
     Rules of Practice in Civil Cases,” there is no duty for Defendant to file a responsive pleading at all.
12
     Instead, the “Individual Rules of Practice in Civil Cases” allow a Defendant to file a “response” (not
13
     a pleading), which in this case meant that Defendants were allowed to completely ignore Carrington’s
14

15 actual sex-abuse case, to commence Discovery proceedings against Carrington, then in effect to

16 prosecute Carrington for his supposed spoliation of evidence, which amounted to a prosecution

17 against Carrington for being an alleged false accuser, and/or for Carrington’s supposedly malicious

18 attempt to prosecute Defendants.
19
         Stylized as a “Letter Motion for Further Discovery,” but occurring at a time when Discovery had
20
     never opened in the case, Judge Failla improperly granted Defendants’ “Letter Motion” to commence
21
     “further” discovery proceedings against Carrington. Once armed with that, through a succession of
22

23 “Letters” to Judge Failla, Defendants were allowed to effectively sue Carrington in Judge Failla’s

24 private court system, under what amounts to a Malicious Prosecution theory. Defendants assert that

25 Carrington’s sex-abuse claims are baseless, and that he manipulated email evidence to make false

26
     accusations against them.
27
         But the Federal Rules of Civil Procedure are well-equipped for Defendants to effectively
28

                                              10
                       NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
        Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 12 of 22




 1 respond to a meritless lawsuit, and that is with a Motion to Dismiss under FRCP 12(b)(6). Under the

 2 heightened pleading standard articulated by the Supreme Court in Bell Atl. Corp. v. Twombly, 550

 3
     U.S. 544, 127 S. Ct. 1955 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937 (2009), in
 4
     meritless cases defendants have no difficulty obtaining quick dismissals. And once that dismissal is
 5
     obtained, Defendants to a meritless action may then proceed on a malicious prosecution claim. At
 6
     most, Defendants would be allowed to litigate counterclaims at the same time as Carrington’s claims.
 7

 8       Under the Federal Rules of Civil Procedure, Discovery opens after the completion of the

 9 disclosures under FRCP Rule 26, which only occurs after the pleadings are settled, which is all

10 explained in the mandatory Scheduling Conference Order. But under the Judge Failla’s “Individual

11
     Rules of Practice in Civil Cases,” Defendants may be authorized to commence unilateral Discovery –
12
     on what amount to counterclaims against Carrington – prior to any responsive pleading or FRCP Rule
13
     26 compliance.
14

15       In that it resulted in the Dismissal and the Injunction, the closest comparison between

16 Defendant’s “Letter Motions” here under the “Individual Rules of Practice in Civil Cases” and any

17 combination of procedures known under the Federal Rules of Civil Procedure would be a

18 combination of a Rule 12 Motion to Dismiss and a subsequent separate lawsuit the other direction for
19
     Malicious Prosecution. While the Federal Rules do contemplate terminating sanctions for egregious
20
     Discovery violations –see FRCP Rule 37(b) and Rule 37(e) – clearly that procedure was not accessed
21
     by Defendants here, nor could it possibly have been. Discovery never opened.
22

23       Moreover, under the Federal Rules, a Rule 12 Motion to Dismiss, a Summary Judgment, (or any

24 dispositive motion) would require the Court to assume as true all of Carrington’s well-pleaded

25 allegations, and dismiss the case with prejudice only if Carrington still could not plausibly state any

26
     claim. See Twombly, Iqbal, supra and progeny.
27
         But under Judge Failla’s Rules, the Court was free to engage in fact finding regarding
28

                                             11
                      NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
         Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 13 of 22




 1 Defendants’ claims against Carrington, while allowing absolutely no factual inquiry whatsoever into

 2 Carrington’s underlying sex abuse claims. All of Judge Failla’s fact-finding was in the face of

 3
     Carrington’s demand for a jury trial, and for a jury to try the facts of the case. None of what actually
 4
     occurred in this case was authorized by the Federal Rules, and none of what the Federal Rules
 5
     mandate actually occurred in this case.
 6
         By avoiding all substantive process and procedure mandated by the Fourteenth Amendment, as
 7

 8 codified in the Federal Rules of Civil Procedure, and proceeding instead under Judge Failla’s own

 9 “Individual Rules of Practice in Civil Cases,” Defendants were permitted to sue Carrington for over

10 One-Half Million dollars in attorney fees, while completely ignoring Carrington’s sex-abuse claims,

11
     as if they did not exist. In fact, as soon as Judge Failla Ordered that the prior case would proceed
12
     under the “Individual Rules of Practice in Civil Cases” - which directly conflicts with the entirety of
13
     the Federal Rules of Civil Procedure and all applicable case law - Rovier Carrington’s prior claims
14

15 essentially did cease to exist. In no sense can Rovier Carrington be said to have had his “day in

16 court.”

17       Defendants never prevailed and could not possibly have prevailed on Carrington’s sex-abuse
18 claims against them, because, as Judge Failla openly admits in her purported Order of September 11,
19
     2020 (Dkt. 180), she never reached any consideration of the merits of Carrington’s case. See
20
     EXHIBIT 002, p. 97, attached to Dkt. 196, Plaintiff’s Response to Order To Show Cause.
21
         Not only were Defendants not required to file a responsive pleading, it is unclear how they could
22

23 have done so even if they had intended to, in light of Judge Failla’s “Letters Only” Rule. See Failla,

24 “Individual Rules of Practice in Civil Cases,” § 2B.

25       Regarding motion practice, the Federal Rules of Civil Procedure and its associated case law
26
     establish the processes to which Rovier Carrington was and is legally entitled under the Due Process
27
     clause. Here, Carrington was stripped of any ability to prosecute or to defend Motions according to
28

                                              12
                       NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
         Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 14 of 22




 1 the Federal Rules of Civil Procedure, because that was simply not the body of law Judge Failla chose

 2 to obey. Instead, Judge Failla obeyed and asserted “jurisdiction” under her own “Individual Rules of

 3
     Practice in Civil Cases,” which has a completely different set of rules. The litigation in this case to
 4
     date occurred in a United States District Court in name only. For all intents and purposes, the
 5
     litigation occurred in an independent, foreign court system of Judge Failla’s making.
 6
          Because he was unaware that the Federal Rules of Civil Procedure were not going to be
 7

 8 controlling law in his case, it follows that Rovier Carrington could not possibly have been given

 9 legally sufficient Notice of any type of action against him, let alone an action that would result in the

10 Dismissal or one that would result in the Injunction.

11
          During the litigation, had Rovier Carrington been aware that the Federal Rules of Civil
12
     Procedure were not going to be controlling law in his case, and that Judge Failla’s own “Individual
13
     Rules of Practice in Civil Cases” would control instead, Carrington could have immediately
14

15 petitioned the Court of Appeal, or petitioned the United States Supreme Court, for a Writ of Mandate,

16 arguing that his Due Process rights had been destroyed by the existence and enforcement of Judge

17 Failla’s “Individual Rules of Practice in Civil Cases,” in what amounts to Judge Failla’s own

18 independent Court system.
19
          It is therefore not legally possible that Rovier Carrington was served legally sufficient Notice of
20
     any proceeding in Judge Failla’s courtroom at any time, because with regard to Rovier Carrington, no
21
     legal proceedings herein have ever taken place in Judge Failla’s courtroom at any time.
22

23        Judge Failla’s purported jurisdiction under her own “Individual Rules of Practice in Civil Cases”

24 constitutes nothing less than the creation of her own independent Court System, completely outside

25 the United States District Court, and operating completely outside of, and in contradiction to, the

26
     Federal Rules of Civil Procedure.
27
          Such facts shock the conscience.
28

                                              13
                       NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
         Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 15 of 22




 1                    d) Conclusion to Due Process

 2       Therefore, the Court should find that all orders issued by Judge Failla in this prior Carrington
 3
     litigation are Void for lack of Substantive and Procedural Due Process. For that reason, the Court
 4
     cannot find Sobel in Contempt.
 5
            C.        Even Assuming Proper Jurisdiction, Sobel Must Not Be Held In Contempt Because Consideration of
 6                    the Merits Is An Essential Element of Any Constitutional Vexatious Litigant Injunction
 7       For sake of discussion, Sobel accepts Judge Failla’s citations of the law regarding vexatious
 8 litigant injunctions. It will now be shown that each and every one of these cases stand squarely for the

 9 proposition that, to pass constitutional muster, a vexatious litigant injunction may only issue in the

10 wake of a consideration of the merits, i.e. precisely what Judge Failla admits she did not do.

11               1.    Safir Stands for the Proposition that the Court Must Consider the Merits

12       Citing Safir v. U.S. Lines, Inc., 792 F.2d 19, 23 (2d Cir. 1986) (“Safir”), Judge Failla notes that it
13 “‘is beyond peradventure’ that this Court possesses the authority to enjoin Carrington from further

14 vexatious litigation.” Injunction, p. 10.

15       Here, it is legally impossible to enjoin Carrington from further vexatious litigation, because
16 there has never been a finding that Carrington engaged in any vexatious litigation. Such a finding

17 positively requires an examination of the merits of the case or cases in question, as Judge Failla’s

18 own citation confirms. Let us examine Safir.
19       In Safir, plaintiff got his day in court in 1966 as he “instituted a ‘corporate treble damage suit’
20 against defendants and others, which ultimately was settled … with all defendants for approximately

21 $2.5 million.” Safir, supra, at 20. In 1969, Safir filed another case that came to be known as “Safir I,”

22 in which he apparently prevailed, as the 2nd Circuit “reversed the district court's dismissal of Safir's

23 suit.”

24       “Had the above claims represented the totality of Safir's legal battle against these defendants,”
25 the Court continued, “this case would be unexceptional. Over the years, however, Safir has

26 multiplied the number of legal proceedings aimed at redressing the injuries suffered by Sapphire.”

27 Safir, supra, at 21, bolding added.

28       In 1985, the District Court “denied Safir's motion for a preliminary injunction on the grounds

                                                   14
                            NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
         Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 16 of 22




 1 that Safir had not established either ‘a likelihood of success on the merits’ or ‘a sufficiently serious

 2 ground for litigation…’” Safir, supra, at 21-22. After considering the merits of Safir’s new litigation,

 3 in light of the clear fact that Safir had already gotten his day in court, indeed multiple adjudications,

 4 the Court properly explained that, “A district court not only may but should protect its ability to carry

 5 out its constitutional functions against the threat of onerous, multiplicitous, and baseless

 6 litigation." Safir, supra, internal cites removed, emphasis added.

 7        This Court would do well to heed Safir’s guidance: To be constitutional, a vexatious litigant

 8 injunction must come only after a finding that new litigation would be onerous, multiplicitous and

 9 baseless, i.e. that the litigation lacks merit. Here, Judge Failla openly admits that she does not

10 consider and evidently does not care “which, if any, of Carrington’s claims are meritorious.”

11 Injunction, p. 13. This is a clear admission that, under Safir, Judge Failla’s issuance of the Injunction

12 was unconstitutional.

13            2.   Eliahu Stands for the Proposition that the Court Must Consider the Merits

14        Citing Eliahu v. Jewish Agency for Israel, 919 F.3d 709, 713-14 (2d Cir. 2019) (“Eliahu”), Judge
15
     Failla notes that, “In determining whether to restrict a litigant’s future ability to sue, a court must
16
     consider ‘whether a litigant who has a history of vexatious litigation is likely to continue to abuse the
17
     judicial process and harass other parties.’” Injunction, p, 10, emphasis added.
18
19        Here, Judge Failla admits that she failed to do precisely what Eliahu insists that she must do.

20 Carrington does not have a history of vexatious litigation, because such a finding positively requires a

21 finding regarding the merits. For a reasonable definition of “vexatious,” we may turn to California’s

22 Code of Civil Procedure § 391 (upon which New York’s pending Assembly Bill A6843 is modeled),

23
     which authorizes a pre-filing injunction against litigants in pro per, and who have either (a) lost 5
24
     lawsuits in the last 7 years, or (b) “repeatedly files unmeritorious motions, pleadings, or other
25
     papers, conducts unnecessary discovery, or engages in other tactics that are frivolous or solely
26

27 intended to cause unnecessary delay”. Cal. Code Civ. Pro. § 391, emphasis added.

28        While unrepresented here, Carrington’s new lawsuit in Los Angeles federal court is brought by

                                              15
                       NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
         Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 17 of 22




 1 and through a licensed attorney. But even leaving that fact aside, a finding of “vexatious” inescapably

 2 must be based on a consideration of the merits. As Eliahu explains:

 3
         [a]bsent extraordinary circumstances, such as a demonstrated history of frivolous and
 4
         vexatious litigation," a court has no power to prevent parties from filing legal documents
 5
         authorized by the federal rules)
 6
     Eliahu, supra at 714, quoting Richardson Greenshields Sec., Inc. v. Mui-Hin Lau, 825 F.2d 647, 652
 7

 8 (2d Cir. 1987)

 9       Here, Carrington has no history of frivolous or vexatious litigation, because such findings
10 require an examination of the merits.

11
              3.   Iwachiw Stands for the Proposition that the Court Must Consider the Merits
12
         Citing Eliahu, supra, which quotes Iwachiw v. N.Y. State Dep’t of Motor Vehicles, 396 F.3d 525,
13
     528 (2d Cir. 2005), Judge Failla correctly recites the elements a District Court must consider
14

15 regarding a pre-filing injunction:

16             [i] the litigant’s history of litigation and in particular whether it entailed
               vexatious, harassing[,] or duplicative lawsuits; [ii] the litigant’s motive in
17
               pursuing the litigation, e.g., does the litigant have an objective good faith
18             expectation of prevailing? [sic]; [iii] whether the litigant is represented by
               counsel; [iv] whether the litigant has caused needless expense to other
19             parties or has posed an unnecessary burden on the courts and their
20             personnel; and [v] whether other sanctions would be adequate to protect the
               courts and other parties.
21 Injunction, p. 10-11.

22
         Here, Carrington [i] has no history of vexatious, harassing or duplicative lawsuits, for such
23
     findings are legally impossible absent a consideration of the merits; [ii] has no finding that his sex-
24
     abuse claims are brought in bad faith, for such findings are legally impossible absent a consideration
25
     of the merits; [iii] was previously, but is not now represented by counsel in this case; [iv] has no
26
     finding that any expenses incurred by Defendants were “needless,” because such findings are legally
27
     impossible absent a consideration of the merits; and [v] admits that the Court is acting to protect the
28

                                              16
                       NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
         Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 18 of 22




 1 Defendants, but not from any “vexatious” litigation, as no such finding has been or possibly could

 2 have been made. Rather, the Court is acting to protect the Defendants from meritorious litigation.

 3       Indeed, the expenses incurred by Defendants here must not properly be considered the costs of

 4 defense at all. It is obvious from the record in this case that Carrington was allowed absolutely no

 5 legal process whatsoever on his affirmative claims. Defendants never even filed a responsive

 6 pleading. Rather, all of the expenses that Defendants incurred were the cost of pursuing illegal and

 7 unauthorized Discovery against Carrington, on what amounted to Defendants’ counterclaims against

 8 Carrington.

 9              4.    Conclusion to the Unconstitutionality of the Injunction

10       Therefore, even assuming Judge Failla had jurisdiction to make any orders at all, the order of
11
     Injunction is unconstitutional, null and void. For that reason, the Court cannot find Sobel in
12
     Contempt.
13
           D.        Regardless of Anything Else, This Court Lacks Jurisdiction to Make Any Order In The Central
14
                     District of California
15

16       Citing no authority whatsoever, Defendants here seek an order, and Judge Failla adopts in her

17 Proposed Order:

18                   That Plaintiff Rovier Carrington and counsel G. Scott Sobel, Esq.
19               shall dismiss the CDCA Complaint with prejudice forthwith, and no later
                 than two business days from the Court’s finding of civil contempt;
20                    That G. Scott Sobel, Esq. shall immediately withdraw from representation
21               of Mr. Carrington in the CDCA action, and from any other pending action
                 arising from or relating to the subject matter in the instant action;
22
     Proposed Order, p. 2
23

24       The Injunction is void for the complete absence of jurisdiction. Supra. The Injunction is

25 unconstitutional and void for lacking any basis in the law. Supra. But even if there were a basis in

26 jurisdiction and in law (there are neither), this Court still would lack jurisdiction to make any sort of

27
     order in the Central District of California. Neither Judge Failla nor Defendants have cited any law
28

                                                  17
                           NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
         Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 19 of 22




 1 that would authorize such an order.

 2         E.        Regardless of Anything Else, Judge Failla Is Disqualified and Must Recuse

 3
                1.    Legal Standard to Disqualify
 4
          Any justice, judge, or magistrate judge of the United States shall disqualify [herself] in any
 5
     proceeding in which [her] impartiality might reasonably be questioned.
 6

 7        (b) [She] shall also disqualify [herself] in the following circumstances:

 8        (1) Where [she] has a personal bias or prejudice concerning [Rovier Carrington].

 9 28 U.S.C. § 455

10
                2.    Judge Failla’s Impartiality Must Reasonably Be Questioned
11

12        Here, Judge Failla’s impartiality must be questioned, because she has conducted an entire

13 proceeding outside the authority of the Federal Rules of Civil Procedure. As set forth below, and also

14 in the concurrently-filed Rule 60 Motion for Relief, Judge Failla allowed unilateral Discovery against

15 Plaintiff Carrington prior to any defense pleading having been filed. The Federal Rules are clear:

16
     Discovery opens after the Rule 26 Scheduling Order, which comes after the pleadings are settled (i.e.
17
     the Answer to Complaint is filed), which comes after the pre-answer Rule 12 Motion(s), if any.
18
          Neither Judge Failla, nor any Defendant has even attempted, let alone succeeded, in citing any
19

20 legal authority for allowing Defendants to conduct Discovery as occurred here. The “discovery” that

21 ensued was thus impermissible. A reasonable person, aware that Judge Failla allowed unauthorized

22 proceedings in her courtroom, would question Judge Failla’s impartiality.

23
          Finally, Judge Failla is presently a named defendant in Carrington’s newly-filed federal Civil
24
     Rights lawsuit, for which Sobel is attorney of record. A reasonable person would question Judge
25
     Failla’s ability to remain impartial in the face of a pending lawsuit.
26
                3.    Conclusion to Disqualification
27

28        Therefore, Judge Failla is disqualified, and must recuse.

                                                  18
                           NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
          Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 20 of 22




 1 III.     OVERALL CONCLUSION
 2        For all of the above reasons, this Court must not find non-party G. Scott Sobel in Contempt.

 3

 4                                        Respectfully submitted on December 14, 2020,

 5

 6                                                        /s/ G. Scott Sobel
                                                     Non-Party G. Scott Sobel, in pro per
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              19
                       NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
         Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 21 of 22




 1                                  PROOF OF ELECTRONIC SERVICE

 2       I am at least 18 years of age and not a party to this action. My business address is 1180 S.
     Beverly Drive, Suite 610, Los Angeles, CA 90035-1158, Telephone: (310) 422-7067. My
 3
     electronic service address is: GScottSobel@gmail.com. On the date below I electronically served
 4
     the following document(s) to the persons on the attached service list:
 5

 6 NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT

 7

 8
         I declare under penalty of perjury under the laws of the United States of America that the
 9 foregoing is true and correct. Executed on December 14, 2020 at Los Angeles, California.

10

11                                                 _______/s/ G. Scott Sobel_____________________
                                                              G. Scott Sobel
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                              20
                       NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
        Case 1:18-cv-04609-KPF Document 204 Filed 12/14/20 Page 22 of 22




 1                                       SERVICE LIST

 2
   Stanton Lawrence Stein, Esq.
 3 Diana Arielle Sanders, Esq.
   Russ August & Kabat
 4
   12424 Wilshire Blvd, 12th Floor
 5 Los Angeles, CA 90025
   (310) 826-7474
 6 Fax: (310) 979-8222
   Email: LGstein@raklaw.com
 7 Email: dsanders@raklaw.com

 8
     Stephen Robert Fishbein, Esq.
 9   Christopher Lloyd LaVigne, Esq.
     Shearman & Sterling LLP (NY)
10   599 Lexington Avenue
     New York, NY 10022
11   212 848-4424
12   Fax: 212848-7179
     Email: sfishbein@shearman.com
13   Email: christopher.lavigne@shearman.com

14 Sarah Schacter, Esq.
   Wook J Hwang, Esq.
15 Loeb & Loeb LLP

16 345 Park Avenue
   New York, NY 10154
17 212-407-4000
   Fax: 212-407-4990
18 Email: sschacter@loeb.com
   Email: whwang@loeb.com
19

20 Courtesy copy:
   Failla_NYSDChambers@nysd.uscourts.gov
21

22

23

24

25

26

27

28

                                            21
                     NON-PARTY G. SCOTT SOBEL’S RESPONSE TO OSC RE: CONTEMPT
